IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 414 MAL 2018
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
 KATHLEEN GRANAHAN KANE,                       :
                                               :
                     Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.

      Movant Stan J. Caterbone’s “Request to Appear Pro Se and to File an Amicus

Curiae Brief” in support of petitioner is DENIED.